Fletcher, Justice,
concurring.
I agree with the majority that appellant’s attack upon his mother’s assent to the devise is unavailing for the relief sought here. I *266write to suggest, however, that some other proceeding, such as a complaint for declaratory judgment or a complaint under the Quiet Title Act of 1966, 1966 Ga. L., p. 443 (codified at OCGA § 23-3-60 to -72), might reach the substantive issue the disposition of this appeal leaves unresolved. As for the issue itself, see, e.g., Freeman v. Phillips, 113 Ga. 589, 591 (38 SE 943) (1901); Floyd v. Hoover, 141 Ga. App. 588, 590-91 (234 SE2d 89) (1977).
Decided June 21, 1990.
Michael P. Katz, for appellant.
Byrd & Anthony, Lovick P. Anthony, Jr., for appellee.
I am authorized to state that Justice Weltner joins in this concurrence.